Citation Nr: 0605554	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral high 
frequency hearing loss.

2.  Entitlement to an initial compensable rating for 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1997 to 
January 2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in September 2004.  
The Board remanded the case to the RO in March 2005.

The initial October 2001 rating decision denied entitlement 
to service connection for gastroenteritis.  The Board also 
remanded this issue to the RO in March 2005.  On remand, in a 
July 2005 rating decision, the RO granted service connection 
for IBS (claimed as gastroenteritis).  In October 2005, the 
veteran filed a notice of disagreement to the noncompensable 
rating assigned her IBS.  

The issue of entitlement to a compensable rating for IBS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right ear hearing acuity is not productive 
of an auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  The veteran's left ear hearing acuity was 20 decibels at 
500, 0 at 1000, 25 at 2000, 55 at 3000 and 60 at 4000 at the 
time of entry in to service; two months after discharge from 
service, the veteran's left ear hearing acuity was 0 at 500, 
5 at 1000, 35 at 2000, 55 at 3000 and 65 at 4000.  

3.  The evidence does not clearly and unmistakably 
demonstrate that the increase in severity of the veteran's 
left ear hearing loss was due to the natural progression of 
the disease.

4.  Left ear hearing loss is related to the veteran's active 
service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, and the 
service incurrence of sensorineural hearing loss may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Left ear hearing loss was aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110, 1153, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a February 2001 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the February 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2001, which was prior to 
the October 2001 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in May 2005, and 
March and April 2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for bilateral 
hearing loss. 

Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. 
§ 1111.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  If the presumption of aggravation under 
§ 1153 arises, clear and unmistakable evidence (obvious or 
manifest) is required to rebut this presumption.  See 38 
C.F.R. § 3.306(b).

The veteran's July 1996 service entrance examination showed 
that the veteran had pure tone hearing thresholds, in 
decibels as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
20
0
25
55
60
LEFT
20
0
25
55
60

Speech recognition ability was not tested. 

It is unclear, but it appears that another audiological 
evaluation was done sometime during the veteran's active 
service, which revealed pure tone thresholds, in decibels as 
follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
15
0
5
10
10
LEFT
30
15
20
20
20

Again, speech recognition ability was not tested.

The veteran did not have a service examination at the time of 
her discharge in January 2001.  However, she was afforded a 
VA audiological evaluation within a short period after 
discharge in March 2001, with more testing done in April 
2001.  The VA examination indicated pure tone thresholds, in 
decibels, as follows:  

 HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
5
10
5
LEFT
0
5
35
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner found that the veteran had normal hearing in the 
right ear and mild to moderately severe high frequency 
hearing loss in the left ear.  The examiner indicated that it 
was not possible to determine the progression of the hearing 
loss.  In the April 2001 follow up report, the examiner 
opined that at the veteran's entrance examination, the 
examiner only tested one ear and put down the same findings 
for both ears.  The examiner further stated that he had his 
doubts that anything that occurred in the military produced 
this hearing loss. 

The veteran also had a VA hearing assessment in March 2002.  
The VA examination indicated pure tone thresholds, in 
decibels, as follows:  

 HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
10
15
10
LEFT
0
5
35
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  
Again, hearing loss was noted in the left ear and a 
recommendation about obtaining a hearing aid for the left ear 
was made to the veteran.    

In March 2005, the Board remanded this case because the 
record was insufficient to determine whether the veteran's 
preexisted hearing loss was aggravated during service beyond 
the normal progression of the disease. 

Thus, the veteran was afforded another VA audiological 
evaluation in May 2005.  The VA examination indicated pure 
tone thresholds, in decibels, as follows:  

 HERTZ


500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
0
5
30
55
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.   The examiner found that the veteran's 
hearing sensitivity was normal in the right ear, but she had 
moderate to high frequency sensorineural hearing loss in the 
left ear.  The examiner indicated that the veteran's work in 
the medical ICU while in service may have had a lot of 
noises, but they were not loud enough to damage hearing.  
However, without the benefit of discharge audiograms, the 
examiner determined that it was not possible to determine if 
the hearing loss had progressed during active duty without 
pure speculation.     

The Board now must determine whether service connection for 
bilateral hearing loss is warranted.  With respect to the 
right ear, comparing the March/April 2001, March 2002 and May 
2005 audiological evaluations results to the regulatory 
criteria set forth in 38 C.F.R. § 3.385, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran currently suffers from right ear 
hearing loss disability as defined for VA compensation 
purposes.  In the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

However, with respect to the left ear, left ear hearing loss 
was noted at the time of entry to service.  Thus, the 
presumption of soundness does not attach.  However, the 
March/April 2001 examination that took place only two months 
after discharge indicated that there was a loss of hearing 
acuity at the 2000, 3000 and 4000 thresholds since the July 
1996 entrance examination.  Thus, the Board must consider 
whether there is clear and unmistakable evidence that the 
veteran's left ear hearing loss was not aggravated by 
service.  The March/April 2001 and May 2005 VA examination 
reports indicated that the examiners believed that the 
veteran's active service did not cause her hearing loss.  
However, neither examiner was able to determine whether her 
hearing loss was a natural progression of the disease.             

Therefore, based on the medical evidence of record, the Board 
is unable to find that there is clear and unmistakable 
evidence that there was no increase in severity during 
service.  There is some evidence that the veteran's left ear 
hearing loss could not have been caused by her active 
service.  Nevertheless, given the lack of medical opinion on 
the natural progression of the veteran's hearing loss, this 
evidence does not rise to the level of clear and 
unmistakable.  Thus, the veteran's left ear hearing loss was 
presumptively aggravated during her active duty war time 
service because there was an increase in severity and no 
clear and unmistakable evidence that this increase was due to 
the natural progression of the left ear hearing loss.  
Service connection is therefore warranted on that basis.

ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

The RO granted service connection for the veteran's IBS in a 
July 2005 rating decision and assigned a noncompensable 
evaluation, effective January 15, 2001.  In October 2005, the 
veteran filed a notice disagreeing with the current 
evaluation rating of her IBS.  Since the veteran's claims 
file was returned to the Board in September 2005, this notice 
was received at the Board.  The Board finds that the 
veteran's October 2005 statement is a timely notice of 
disagreement pursuant to 38 C.F.R. § 20.201.  The notice of 
disagreement was filed with the Board, and the RO has not 
issued a statement of the case.  The United States Court of 
Appeals for Veterans Claims has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the RO 
to issue a statement of the case, and to provide the veteran 
an opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2005), to 
include furnishing the veteran and her 
representative with an appropriate 
statement of the case.  The veteran and 
her representative should be advised of 
need to file a timely substantive appeal 
if the veteran desires to complete an 
appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


